Exhibit 28(e)(25) under Form N-1A Exhibit 10 under Item 601/Reg. S-K EXHIBIT E to the Investment Advisory Contract Federated Global Equity Fund For all services rendered by Adviser hereunder, the above-named Fundof the Federated Equity Funds shall pay to Adviser and Adviser agrees to accept as full compensation for all services rendered hereunder, an annual investment advisory fee equal to0.90% of the average daily net assets of the Fund. The portion of the fee based upon the average daily net assets of the Fund shall be accrued daily at the rate of 1/365thof 0.90of 1% applied to the daily net assets of the Fund. The advisory fee so accrued shall be paid to Adviser daily. Witness the due execution hereof this 1st day of September, 2010. Federated Equity Funds By:/s/ J. Christopher Donahue Name:J. Christopher Donahue Title:President Federated Global Investment Management Corp. By:/s/ John B. Fisher Name:John B. Fisher Title:President & CEO
